DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final amendment filed on August 10, 2021 has been entered. Claims 1-7, 9-18 and 20-22 are pending in this application.

Allowable Subject Matter
Claims 1-7, 9-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Tanaka et al. [US 20080192216 A1] teaches an exposure apparatus which can realize full scanning exposure of a large exposure area with excellent imaging performance and without lowering the throughput. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an optical system as claimed, more specifically, the system comprising a first prism configured to receive the first selectively magnified radiation from the first set of lenses, wherein the first set of lenses is positioned between the first prism and the object and has a surface facing the object and a surface facing the first prism:; an actuator system configured to: selectively adjust the first set of lenses to adjust a magnification associated with the image; and in response to one or more control signals, adjust a tilt of a beam steering lens as the wafer is scanned; and the beam steering lens configured to direct, based at least on the tilt of the beam steering 
	With regard to claim 10, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of directing the first radiation through at least a first set of lenses and a first prism to obtain second radiation, wherein, during the directing the first radiation, selectively adjusting the first set of lenses to adjust a magnification associated with an image of the object; and wherein the first set of lenses is positioned between the first prism and the object and has a surface facing the object and a surface facing the first prism; and directing the second radiation toward an image plane disposed on a wafer by
adjusting a tilt of a beam steering lens as the wafer is scanned, in combination with the other elements required by claim 10.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art an optical system as claimed, more specifically the system comprising a first set of lenses configured to receive and selectively magnify the first radiation to obtain a first selectively magnified radiation; a second set of lenses configured to: receive and selectively magnify the first selectively magnified radiation to obtain the second radiation; and direct the second radiation toward the image plane; and an actuator system configured to selectively adjust the first set of lenses and/or the
second set of lenses to adjust a magnification associated with the image along at least one of a first direction or a second direction, wherein one set of the first set of lenses or the second set of lenses is configured to asymmetrically adjust the magnification in the first and second directions, and wherein an other set of the first set of lenses or the 
	Claims 2-7, 9, 11-14, 16-18 and 20-22 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882